261 U.S. 398 (1923)
HALLANAN, STATE TAX COMMISSIONER, ET AL.
v.
UNITED FUEL GAS COMPANY.
Nos. 570 and 886.
Supreme Court of United States.
Motion to dismiss or affirm submitted March 12, 1923.
Decided April 9, 1923.
ON PETITION FOR A WRIT OF CERTIORARI AND IN ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF WEST VIRGINIA.
Mr. Edward T. England, Attorney General of the State of West Virginia, Mr. S.B. Avis, Mr. Fred O. Blue and Mr. Wm. Gordon Mathews for petitioners and plaintiffs in error.
Mr. Malcolm Jackson and Mr. R.G. Altizer for respondent and defendant in error.
MR. CHIEF JUSTICE TAFT delivered the opinion of the Court.
This is a case like that of Hallanan v. Eureka Pipe Line Co., just decided, ante, 393, involving the question *399 whether the Supreme Court of Appeals of West Virginia has complied with the mandate of this Court issued on a judgment entered in the case of United Fuel Gas Co. v. Hallanan, decided December 12, 1921, 257 U.S. 277. It is in all respects similar to that in Eureka Pipe Line Co. Case and requires the same judgment.
The petition for the writ of certiorari is denied and the writ of error is dismissed.